PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/107,456
Filing Date: 22 Jun 2016
Appellant(s): Fadhel et al.



__________________
Joshua B. Aronson
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed on November 15, 2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 11, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejection are applicable to the appealed claims.
1.  Claim(s) 1, 3-9, 39-53 rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oyamada et al (JP 2006073581, based on machine English translation).
The rejection is adequately set forth on page 3 of an Office action mailed on December 11, 2020 and pages 3-8 of an Office action mailed on May 27, 2020 and is incorporated here by reference.

2. Claim(s) 1, 3-9, 39-53 rejected under 35 U.S.C. 103 as being unpatentable over Oyamada et al (JP 2006073581, based on machine English translation) in view of 
Kroeber et al (WO 2013/026515). It is noted that while the rejection is made over WO 2013/026515 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,735,385 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,735,385.
.

3.  Claim(s) 1, 3-13, 39-53 rejected under 35 U.S.C. 103 as being unpatentable over Oyamada et al (JP 2006073581, based on machine English translation) in view of 
Noto et al (US 2012/0261651).
The rejection is adequately set forth on page 4 of an Office action mailed on December 11, 2020 and on pages 13-18 of an Office action mailed on May 27, 2020 and is incorporated here by reference.

4.  Claim(s) 10-13  rejected under 35 U.S.C. 103 as being unpatentable over Oyamada et al (JP 2006073581, based on machine English translation) in view of 
Noto et al (US 2012/0261651) and Dorok et al (WO 2013/079678).
The rejection is adequately set forth on page 4 of an Office action mailed on December 11, 2020 and on pages 19-20 of an Office action mailed on May 27, 2020 and is incorporated here by reference.

5.   Claims 1, 3-9, 39-53 rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al (WO 2013/026515) in view of Satou et al (US 2008/0241518).
It is noted that while the rejection is made over WO 2013/026515 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 
The rejection is adequately set forth on page 4 of an Office action mailed on December 11, 2020 and on pages 20-24 of an Office action mailed on May 27, 2020 and is incorporated here by reference.

6.  Claims 1, 3-13, 39-53 rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al (WO 2013/026515) in view of Satou et al (US 2008/0241518) and Noto et al (US 2012/0261651).
It is noted that while the rejection is made over WO 2013/026515 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 9,735,385 is relied upon. All citations to paragraph numbers, etc., below refer to US 9,735,385.
The rejection is adequately set forth on page 5 of an Office action mailed on December 11, 2020 and on pages 25-30 of an Office action mailed on May 27, 2020 and is incorporated here by reference.

7.  Claims 10-13 rejected under 35 U.S.C. 103 as being unpatentable over Kroeber et al (WO 2013/026515) in view of Satou et al (US 2008/0241518) and  Noto et al (US 2012/0261651), in further view of Dorok et al (WO 2013/079678).
It is noted that while the rejection is made over WO 2013/026515 for date purposes, in order to elucidate the examiner's position the corresponding US equivalent viz. US 
The rejection is adequately set forth on page 5 of an Office action mailed on December 11, 2020 and on pages 30-32 of an Office action mailed on May 27, 2020 and is incorporated here by reference.

1) The rejection of Claim(s) 1, 3-9, 39-53  under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oyamada et al (JP 2006073581, based on machine English translation) is reinstated below for convenience.

Oyamada et al discloses a material for a light emitting device comprising a phosphine oxide compounds of formula (1) below and an alkaline earth metal (Abstract, [0046]) including magnesium, calcium, strontium, and barium ([0044]):

    PNG
    media_image2.png
    105
    323
    media_image2.png
    Greyscale

Wherein R1 and R2 maybe the same or different and comprise an alkyl group, a cycloalkyl group, an aryl group or heteroaryl group, or condensed multi-ring aryl group; Ar1 is an aryl or heteroaryl group or condensed multi-ring aryl group (claim 2, [0015]-[33], also as to instant claim 3), and the content of the alkaline earth metal is 3-70% ([0046]).




    PNG
    media_image3.png
    354
    351
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    158
    378
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    290
    653
    media_image5.png
    Greyscale


Thus, the following structures [1], [3] and [14] include substituents comprising more than 10 localized electrons, further separated from the phosphine oxide group by a phenylene spacer. The compounds [49] and [50] comprise substituents comprising additional phosphine oxide groups.

Since the material of Oyamada et al comprises magnesium, calcium, strontium, and/or barium metal, which is the same metal used in the material claimed in instant invention, therefore, the magnesium, calcium, strontium, and/or barium metal in the material of Oyamada et al will inherently be n-dopant having the sum of the first and the second ionization potential lower than 25 eV or lower than 23.1 eV as well (as to instant claims 4, 51-53).

Further, though Oyamada et al does not explicitly recite a reduction potential of the phosphine compounds of formula (1) above and specifically of compounds [1]-[67], Oyamada et al are the same as those claimed in instant invention, i.e. corresponding to Formula (I) of instant claim 3, therefore, the compounds of formula (1) of Oyamada et al will inherently comprise or, alternatively, would be reasonably expected to comprise the reduction potential as claimed in instant invention as well, i.e. lower than a reduction potential of tris(2-benzo[d]thiazol-2-yl)phenoxyaluminum, and higher than a reduction potential of N2,N2,N2',N2',N7,N7,N7',N7'-octaphenyl-9,9'-spirobi[fluorene]-2,2',7,7'- tetraamine; and further the reduction potential of the matrix compound lower than a reduction potential of 2,9-di([ 1, 1'-biphenyl]-4-yl)-4,7-diphenyl-1,10-phenanthroline, or lower than a reduction potential of 2,4,7,9-tetraphenyl- 1,10-phenanthroline, or lower than a reduction potential of 9, 10-di(naphthalen-2-yl)-2-phenylanthracene, or lower than a reduction potential of 2,9-bis(2-methoxyphenyl)-4,7-diphenyl-1,10-phenanthroline, or lower than a reduction potential of 9,9'-spirobi[fluorene]-2,7-diylbis(diphenylphosphine oxide), or higher than a reduction potential of triphenylene, or higher than a reduction potential of N4,N4'-di(naphthalen- 1 -yl)-N4,N4'-diphenyl-[ 1,1'-biphenyl]-4,4'-diamine, or higher than a reduction potential of [4,4'-di(9H-carbazol-9-yl)-1, 1'-biphenyl, or higher than a reduction potential of bis(4-(9H-carbazol-9-yl)phenyl)(phenyl)phosphine oxide, or higher than a reduction potential of 3-([1,1'-biphenyl]-4-yl)-5-(4-(tert-butyl)phenyl )-4-phenyl-4H-1.2,4-triazole, or higher than a reduction potential of pyrene, as well (as to instant claims 1, 39-49). The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compounds, if not taught, may be very well met by the compounds of Oyamada et al, since the compounds of Oyamada et al are essentially the same as applicants’ In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

In the alternative, as to instant claims 50, 5-9, though Oyamada et al does not explicitly such as by the way of a specific example recite the phosphine compounds wherein each of the substituents R1 to R3 comprises phosphine oxide group, in view of the teachings of Oyamada et al that substituents R1 and R2 may be the same and along with Ar1 being aryl or heteroaryl, and further specifically exemplified structures showing the substituents comprising phosphine oxide groups ([49]-[51]), it would have been obvious to a one of ordinary skill in the art to choose the substituents R1, R2 and Ar1 in the formula (1) of Oyamada et al each having the phosphine oxide groups as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 
2) The rejection of Claim(s) 1, 3-9, 39-53 under 35 U.S.C. 103 as being unpatentable over Oyamada et al (JP 2006073581, based on machine English translation) in view of 
Kroeber et al (WO 2013/026515, based on US equivalent viz. US 9,735,385) is reinstated below for convenience.

Oyamada et al discloses a material for a light emitting device comprising a phosphine oxide compounds of formula (1) below and an alkaline earth metal (Abstract, [0046]) including magnesium, calcium, strontium, and barium ([0044]):

    PNG
    media_image2.png
    105
    323
    media_image2.png
    Greyscale

Wherein R1 and R2 maybe the same or different and comprise an alkyl group, a cycloalkyl group, an aryl group or heteroaryl group, or condensed multi-ring aryl group; Ar1 is an aryl or heteroaryl group or condensed multi-ring aryl group (claim 2, [0015]-[33], also as to instant claim 3), and the content of the alkaline earth metal is 3-70% ([0046]).

The specifically exemplified compounds include the following structures [1]-[67], specifically:


    PNG
    media_image3.png
    354
    351
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    158
    378
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    290
    653
    media_image5.png
    Greyscale



Since the material of Oyamada et al comprises magnesium, calcium, strontium, and/or barium metal, which is the same metal used in the material claimed in instant invention, therefore, the magnesium, calcium, strontium, and/or barium metal in the material of Oyamada et al will intrinsically and necessarily be n-dopant having the sum of the first and the second ionization potential lower than 25 eV or lower than 23.1 eV as well (as to instant claims 4, 51-53).

Further, though Oyamada et al does not explicitly recite a reduction potential of the phosphine compounds of formula (1) above and specifically of compounds [1]-[67], since the phosphine oxide compounds of formula (I) of Oyamada et al are the same as those claimed in instant invention, i.e. corresponding to Formula (I) of instant claim 3, therefore, the compounds of formula (1) of Oyamada et al would be reasonably expected to comprise the reduction potential as claimed in instant invention as well, i.e. lower than a reduction potential of tris(2-benzo[d]thiazol-2-yl)phenoxyaluminum, and higher than a reduction potential of N2,N2,N2',N2',N7,N7,N7',N7'-octaphenyl-9,9'-spirobi[fluorene]-2,2',7,7'- tetraamine; and further the reduction potential of the matrix compound lower than a reduction potential of 2,9-di([ 1, 1'-biphenyl]-4-yl)-4,7-diphenyl-1,10-phenanthroline, or lower than a reduction potential of 2,4,7,9-tetraphenyl- 1,10- (as to instant claims 1, 39-49). The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compounds, if not taught, may be very well met by the compounds of Oyamada et al, since the compounds of Oyamada et al are essentially the same as applicants’ compounds, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Further, as to instant claims 50, 5-9, though Oyamada et al does not explicitly such as by the way of a specific example recite the phosphine compounds wherein each of the substituents R1 to R3 comprises phosphine oxide group, in view of the teachings of Oyamada et al that substituents R1 and R2 may be the same and along with Ar1 being aryl or heteroaryl, and further specifically exemplified structures showing the substituents comprising phosphine oxide groups ([49]-[51]), it would have been obvious to a one of ordinary skill in the art to choose the substituents R1, R2 and Ar1 in the formula (1) of Oyamada et al each having the phosphine oxide groups as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Though Oyamada et al does not recite the reduction potential values of the phosphine oxide compounds,
Kroeber et al discloses an electroluminescent device comprising at least one electron transport layer, wherein the electron transport layer comprises an electron conducting matrix having the formula (I) below (col. 55, line 50-col. 56, line 65):


    PNG
    media_image6.png
    92
    102
    media_image6.png
    Greyscale



The specifically presented compound is of formulas below (col. 58, lines 50-65; col. 59, lines 10-30, as to instant claims 1, 3, 5, 9, 39-50):

    PNG
    media_image7.png
    358
    239
    media_image7.png
    Greyscale

Formula II:

    PNG
    media_image8.png
    223
    251
    media_image8.png
    Greyscale


Formula III:

    PNG
    media_image9.png
    192
    359
    media_image9.png
    Greyscale


Wherein Z is CR1; R1 is H; p is 0 or 1; each Ar is phenyl which maybe substituted with P(=O)(Ar2)2 (col. 60, lines 15-34; col. 57, line 40-42).

Thus, the compound of Formula (II) corresponds to the inventive compound E2 having reduction potential of -2.69V; the compound of Formula (III) above corresponds to the Example B6 of instant invention and is having reduction potential of -2.41V (p. 16, 17 of instant specification). Thus, the compounds disclosed in Kroeber et al are having the same or similar structures as those cited in instant specification and the specifically Kroeber et al would be reasonably expected to have the reduction potential within the ranges of “lower than”/”higher than” as claimed in instant invention, as well (as to instant claims 1, 3, 5-13, 39-50). Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.
Since both Oyamada et al and Kroeber et al are related to electroluminescent devices comprising phosphine oxide-based compounds used as electron transport matrix and thereby belong to the same field of endeavor, wherein Kroeber et al explicitly teaches the use of phosphine oxide compounds having reduction potential of -2.69V (Formula II above) and  -2.41V (Formula II above) as the electron conducting matrix, therefore, it would have been obvious to a one of ordinary skill in the art to combine the teachings of Oyamada et al and Kroeber et al, and to include, at least partially, or obvious to try to include, at least partially, the compounds of Formula II above or Formula III above as the phosphine oxide compounds in the light emitting device of Oyamada et al as well, since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141
3) The rejection of Claim(s) 1, 3-13, 39-53  under 35 U.S.C. 103 as being unpatentable over Oyamada et al (JP 2006073581, based on machine English translation) in view of 
Noto et al (US 2012/0261651) in reinstated below for convenience.

Oyamada et al discloses a material for a light emitting device comprising a phosphine oxide compounds of formula (1) below and an alkaline earth metal (Abstract, [0046]) including magnesium, calcium, strontium, and barium ([0044]):

    PNG
    media_image2.png
    105
    323
    media_image2.png
    Greyscale

Wherein R1 and R2 maybe the same or different and comprise an alkyl group, a cycloalkyl group, an aryl group or heteroaryl group, or condensed multi-ring aryl group; Ar1 is an aryl or heteroaryl group or condensed multi-ring aryl group (claim 2, [0015]-[33], also as to instant claim 3), and the content of the alkaline earth metal is 3-70% ([0046]).

The specifically exemplified compounds include the following structures [1]-[67], specifically:


    PNG
    media_image3.png
    354
    351
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    158
    378
    media_image4.png
    Greyscale



    PNG
    media_image5.png
    290
    653
    media_image5.png
    Greyscale



Since the material of Oyamada et al comprises magnesium, calcium, strontium, and/or barium metal, which is the same metal used in the material claimed in instant invention, therefore, the magnesium, calcium, strontium, and/or barium metal in the material of Oyamada et al will intrinsically and necessarily be n-dopant having the sum of the first and the second ionization potential lower than 25 eV or lower than 23.1 eV as well (as to instant claims 4, 51-53).

Further, though Oyamada et al does not explicitly recite a reduction potential of the phosphine compounds of formula (1) above and specifically of compounds [1]-[67], since the phosphine oxide compounds of formula (I) of Oyamada et al are the same as those claimed in instant invention, i.e. corresponding to Formula (I) of instant claim 3, therefore, the compounds of formula (1) of Oyamada et al would be reasonably expected to comprise the reduction potential as claimed in instant invention as well, i.e. lower than a reduction potential of tris(2-benzo[d]thiazol-2-yl)phenoxyaluminum, and higher than a reduction potential of N2,N2,N2',N2',N7,N7,N7',N7'-octaphenyl-9,9'-spirobi[fluorene]-2,2',7,7'- tetraamine; and further the reduction potential of the matrix compound lower than a reduction potential of 2,9-di([ 1, 1'-biphenyl]-4-yl)-4,7-diphenyl-1,10-phenanthroline, or lower than a reduction potential of 2,4,7,9-tetraphenyl- 1,10- (as to instant claims 1, 39-49). The above rejections were made in the sense of in re Fitzgerald (205 USPQ 594). (CAFC ) based on  presumption that the properties governing the claimed compounds, if not taught, may be very well met by the compounds of Oyamada et al, since the compounds of Oyamada et al are essentially the same as applicants’ compounds, wherein the burden to show that it is not   the case is shifted to applicants;  or in the sense of  In re Spada, 911 F 2d 705, 709 15 USPQ 1655, 1658 (Fed. Cir. 1990), which settles that when the claimed compositions are not novel, they are not rendered patentable by recitation of properties, whether or not these properties are shown or suggested in prior art. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Further, as to instant claims 50, 5-9, though Oyamada et al does not explicitly such as by the way of a specific example recite the phosphine compounds wherein each of the substituents R1 to R3 comprises phosphine oxide group, in view of the teachings of Oyamada et al that substituents R1 and R2 may be the same and along with Ar1 being aryl or heteroaryl, and further specifically exemplified structures showing the substituents comprising phosphine oxide groups ([49]-[51]), it would have been obvious to a one of ordinary skill in the art to choose the substituents R1, R2 and Ar1 in the formula (1) of Oyamada et al each having the phosphine oxide groups as well. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). 

Though Oyamada et al do not explicitly recite the reduction potential of phosphine oxide compounds, and  the presence of alkali or alkaline earth metal cation complex, having phosphine oxide as the ligand, however,
Noto et al discloses an electroluminescent element comprising an electron transport layer comprising i) a phosphine oxide host material having the following formula ([0021]-[0024):

    PNG
    media_image11.png
    486
    445
    media_image11.png
    Greyscale
 
and ii) a dopant comprising metals like Li, Mg, Ca and phosphorus-containing compounds including the phosphine oxide derivatives which are the same as those used as the host materials and having the formula represented above by formula (1)  ([0091]); and further metal complexes of 8-quinolinol ([0090]).

Though Noto et al does not explicitly recite the structure of formula (II) as claimed in instant invention, i.e. phosphine oxide/Li compound, used as the dopant, since Noto et al explicitly teaches both Li compounds/complexes and triarylphosphine oxide used as the dopant material, therefore, it would have been obvious to a one of ordinary skill in the art to combine, or obvious to try to combine,  Li metal and triarylphospine oxide and form the Li/triphenylphosphine oxide compound which would include both Li ion and 

Noto et al further exemplifies the specific phosphine oxide compounds as host materials including ([0025], also as to instant claim 50):

    PNG
    media_image12.png
    379
    412
    media_image12.png
    Greyscale

Formula (IV)

    PNG
    media_image13.png
    299
    434
    media_image13.png
    Greyscale

Formula (V)


    PNG
    media_image14.png
    354
    312
    media_image14.png
    Greyscale

Formula (VI)


    PNG
    media_image15.png
    205
    468
    media_image15.png
    Greyscale

(Formula VII) (as to instant claims 5-9, 50).

It is noted that the compounds of formulas (VI) of Noto et al corresponds to the inventive compound E2 of instant invention, having a reduction potential of -2.69V (p. 17, line 10 of instant specification).



Noto et al are having the same or similar structures as those cited in instant specification and the specifically exemplified compounds are having the reduction potential within the range of “lower than”/”higher than” as claimed in instant invention, therefore, a broad range of phosphine oxide compounds of Noto et al will intrinsically and necessarily have, or would be reasonably expected to have the reduction potential of the phosphine oxide host material within the ranges of “lower than”/”higher than” as claimed in instant invention, as well. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). MPEP 2112.01(I). Since PTO cannot conduct experiments the proof of burden is shifted to the applicants to establish an unobviousness difference, see In re Best, 562 F.2d 1252, 195 USPQ 430 (CCPA 1977). See MPEP § 2112.01.

Since Oyamada et al and Noto et al are related to similar EL devices comprising phosphine oxide-based host material, and thereby belong to the same field of endeavor, therefore, it would have been further obvious to a one of ordinary skill in the art to combine the teachings of Oyamada et al and Noto et al and to include, at least partially, or obvious to try to include, at least partially,  such Li/triphenylphosphine oxide compound and Mg or Li complexes with 8-quinolinol of Noto et al as the dopants, and the phosphine oxide compounds such as of Formula (VI) above as the host material  in the EL device of Oyamada et al to further improve the emissive properties of the EL  Oyamada et al as well, and since it would have been obvious to choose material based on its suitability. Case law holds that the selection of a known material based on its suitability for its intended use supports prima facie obviousness.  Sinclair & Carroll Co vs. Interchemical Corp., 325 US 327, 65 USPQ 297 (1045). The key to supporting any rejection under 35 USC 103 is the clear articulation of the reason(s) why the claimed invention would have been obvious. The Supreme Court in KSR noted that the analysis supporting a rejection under 35 USC 103 should be made explicit. The Court quoting In re Kahn, 441 F.3d 977, 988, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006), stated that "‘[R]ejections on obviousness cannot be sustained by mere conclusory statements; instead, there must be some articulated reasoning with some rational underpinning to support the legal conclusion of obviousness.’" KSR, 550 U.S. at 418, 82 USPQ2d at 1396. Exemplary rationales that may support a conclusion of obviousness include: 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(A) Combining prior art elements according to known methods to yield predictable results; 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(B) Simple substitution of one known element for another to obtain predictable results; 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale

    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(E) "Obvious to try" – choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; 
    PNG
    media_image10.png
    18
    19
    media_image10.png
    Greyscale
(F) Known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations are predictable to one of ordinary skill in the art; (G) Some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. MPEP 2141


NEW GROUNDS OF REJECTION
There are no new grounds of rejections

(2) Response to Argument
(2)-1 The scope of instant claims
Instant claim 1 claims an electrically doped semiconducting material comprising: 
      at least one metallic element as an n-dopant, and 
      at least one electron transport matrix compound comprising at least one phosphine oxide group, 
     wherein the at least one metallic element is selected from the group consisting of Mg, Ca, Sr, Ba, Yb, Sm, Eu, and Mn, the metallic element is in its substantially elemental form, the metallic element is present in the electrically doped semiconducting material at an amount of about 0.5 % to about 25 %, by weight, based on the weight of the electrically doped semiconducting material, 
       and the electron transport matrix compound has a reduction potential, when measured by cyclic voltammetry under the same conditions, lower than a reduction potential of tris(2-benzo[d]thiazol-2-yl)phenoxyaluminum, and higher than a reduction potential of N2,N2,N2',N2',N7,N7,N7',N7'-octaphenyl-9,9'-spirobi[fluorene]-2,2',7,7'- tetraamine.

The reduction potential of tris(2-benzo[d]thiazol-2-yl)phenoxyaluminum is -2.21V (p. 15 of instant specification, top compound) and the reduction potential of N2,N2,N2',N2',N7,N7,N7',N7'-octaphenyl-9,9'-spirobi[fluorene]-2,2',7,7'- tetraamine is 
-3.10V (p. 16, line 5 of instant specification).
No properties of an electrically doped semiconducting material are claimed.

Therefore, instant claims 1 is directed to an electrically doped semiconducting material comprising: 
-   about 0.5 % to about 25 %, by weight of at least one metallic element  selected from the group consisting of Mg, Ca, Sr, Ba, Yb, Sm, Eu, and Mn,  and 
- the electron transport matrix compound comprising at least one phosphine oxide having a reduction potential in the range of lower than -2.21V and higher than -3.10V.
This scope is also confirmed by Appellant on p. 12, lines 1-2 of the Appeal Brief.

Instant claim 1 does not provide any specifics regarding the structure of the phosphine oxide-containing compound. Instant claim 3 recites the phosphine oxide-containing compound having the structure of Formula (I) below:

    PNG
    media_image16.png
    113
    193
    media_image16.png
    Greyscale

wherein R', R2, and R3 are independently selected from the group consisting of C1-C30- alkyl, C3-C30-cycloalkyl, C2-C30-heteroalkyl, C6-C30-aryl, C2-C30-heteroaryl, C1-C30- alkoxy, C3-C30-cycloalkyloxy, and C6-C30-aryloxy.
That is, the substituents R', R2, and R3 may independently include aliphatic/ cycloaliphatic groups or alkoxy group-substituted aliphatic/ cycloaliphatic groups (C1-C30- alkyl, C3-C30-cycloalkyl, C1-C30- alkoxy, C3-C30-cycloalkyloxy), heteroaliphatic (C2-30-heteroalkyl ) or aromatic groups (C6-C30-aryl, C2-C30-heteroaryl); and thereby any phosphine oxide-containing compound including fully or partially aliphatic/cycloaliphatic,  fully or partially heteroaliphatic and/or fully or partially aromatic having a reduction potential in the range of lower than -2.21V and higher than -3.10V is within the scope of instant claims 1 and 3.

(2)-2 Appellant’s arguments regarding unexpected results of instant invention are based on i) the data provided in instant specification and ii) the additional data provided in the Declaration under 1.132 filed on November 15, 2021 as Appendix 2 to the Appeal Brief.
However, since the Declaration has been only provided as Appendix 2 to the Appeal Brief, has not been previously submitted and properly considered, said Declaration under 1.132 filed on November 15, 2021 is not entered and will not be addressed herein because Appellant failed to provide a showing of good and sufficient reasons why it is necessary and was not earlier presented. See 37 CFR 41.33(d)(1).
Therefore, the evidence of unexpected results presented only in instant specification will be addressed herein.

(2)-3 With respect to Appellant’s arguments regarding unexpected results of instant invention as presented in instant specification, specifically Tables 1-3 of instant specification, it is noted that:
(2)-3a  Table 1 of instant specification presents twelve inventive phosphine oxide-containing electron transport matrices (ETL) (E1-E11 and B6) doped with 1-5%wt of metals including Mg, Ca, Ba, Sm, Yb, Sr and further comparative matrices doped with fully aromatic, some of which containing conjugated aromatic structures and b) the amount of dopant was limited to 1-5%wt.
No values of “score” were presented for other phosphine oxide-containing matrices, i.e. 
including fully or partially aliphatic/cycloaliphatic phosphine oxide compounds,  fully or partially heteroaliphatic phosphine oxide compounds, which are within the scope of instant claims, doped with 0.5-25%wt of Mg, Ca, Sr, Ba, Yb, Sm, Eu, and/or Mn. 
No values of “score” were presented for combination of E1-E11 and B6 compounds with more than 5%wt to 25%wt of Mg, Ca, Sr, Ba, Yb, Sm, Eu, and/or Mn.
Whether the unexpected results are the result of unexpectedly improved results or a property not taught by the prior art, the “objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support.” In other words, the showing of unexpected results must be reviewed to see if the results occur over the entire claimed range. In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

(2)-3b Further, referring Appellant’s arguments that claimed phosphine oxide-containing electrically doped semiconducting material provides “greater efficiency” and “lower 
Therefore, even though the general trends for the operational voltage values for the doped inventive matrices being to some extent lower than those for the doped comparative matrices and efficiency being to some extent higher for the doped inventive matrices than for the doped comparative matrices, the specific values for the operational voltages and for efficiency appear to greatly depend on the specific structure of the phosphine oxide matrices, and, as mentioned above, only specific all aromatic phosphine oxide matrices are presented in Table 1 as the inventive matrices. 
No evidence that all aliphatic-, all heteroaliphatic- or all cycloaliphatic phosphine oxide-containing matrices having a reduction potential in the range of lower than -2.21V and higher than -3.10V in combination with 0.5-25%wt of the Mg, Ca, Sr, Ba, Yb, Sm, Eu, and/or Mn dopants will show the higher efficiency and lower operational voltages as compared to the doped non-phosphine matrices or other matrices having reduction potential outside of claimed range, has been provided.

(2)-3c Table 2 of instant specification provides data for combination of only two specific inventive matrices E1 and E2 with either 5%wt of dopant or 25%wt of dopant. No 1-U2 and U3-U4 can be assigned to doped material having high conductivity”. However, as shown in Table 2 of instant specification, the difference 
U1-U2 for inventive matrices E1 and E2 is in the range of -0.286V to 2.640V, and the difference U1-U2 for comparative examples- is in the range of -0.006V to 2.674V, which ranges are significantly overlapping.
Further, optical density OD3, as shown in Table 2 of instant specification, for inventive matrices E1 and E2 is in the range of 48-74 and optical density OD3 for comparative examples is in the range of 33-72, which ranges are also significantly overlapping.
Therefore, no substantial evidence in differences of (U1-U2 ) and (U3-U4 ) values and of optical density between the inventive matrices doped with 5%wt or 25%wt of the dopant and the comparative matrices doped with 5%wt or 25%wt of the dopant, were presented.

(2)-3d Table 3 of instant specification provides data for the combination of the two specific inventive matrices E1 and E2 with 5%wt of Ca, Mg, Sm, Mg, Ba and 12%wt of Ba. Though the presented combinations of inventive matrices E1 and E2 with said dopants show positive values of “score”, even the combination of inventive matrices with the same amounts of the same dopants provide different efficiency values when used with different light emitting layers (LEL). Thus, the combination of E1 with 5%wt of Mg shows efficiency 6.640% on ABH-112/NUBD-369, wherein the combination of the 

(2)-3e With respect to Appellant’s arguments cited on pp. 16-17 of Appeal Brief, though instant specification recites that “Mn showed good doping action” (page 36, lines 16-18 of instant specification) and “from divalent metals tested only zinc failed as dopant” (page 36, lines 8-12 of instant specification ) and “Eu forms stable compounds for n-doping” (page 36, lines 5-7), instant specification does not provide a definition of “stable compounds” and of “good doping action”, and therefore it is not clear what level of “stability” and “doping action” is considered as “unexpected result” in instant invention.

(2)-3f In conclusion, though Tables 1-3 of instant specification demonstrate the advantages of using the specific all aromatic phosphine oxides compounds having a reduction potential in the range of -2.24V to -2.81V (Compounds E1-E11, B6) in combination with 1-5%wt of Ca, Mg, Sm, Ba, Yb, Sr (Table 1) and 12%wt of Ba (Table 3), as presented by positive values of “score”, and show trends of to some extent lower operational voltages and to some extent higher efficiency values, no data has been presented a) to show the advantageous of the present invention for any other phosphine oxide compounds having reduction potential in the range of -2.21V to -3.10V, such as those that are fully or partially aliphatic, fully or partially cycloaliphatic, fully or partially heteroaliphatic, or containing C1-C30- alkoxy or C3-C30-cycloalkyloxy substituents as R', R2, and R3 in formula (I) above, and/or b) for the use of any In re Clemens, 622 F.2d 1029, 1036, 206 USPQ 289, 296 (CCPA 1980). See MPEP 716.02(d). 

(2)-4 With respect to Appellant’s arguments regarding the rejections  of Claim(s) 1, 3-9, 39-53 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Oyamada et al (JP 2006073581, based on machine English translation), it is noted that:
(2)-4a  Oyamada et al does not limit the used dopant solely to cesium. Rather, Oyamada et al teaches the use of not only alkali metal, but alkaline earth metals as well, which include Mg, Ca, Sr and Ba (see paragraphs [0044]-[0045] of Oyamada et al):
[0044]

Examples of the alkali metal contained in the light emitting element material of the present invention include lithium, sodium, potassium, rubidium, and cesium.
Examples of alkaline earth metals include beryllium, magnesium, calcium, strontium, and barium.
Of these, lithium, sodium, potassium and cesium are preferably used.
[0045]

The light emitting element material of the present invention contains the above-mentioned phosphine oxide compound and an alkali metal or an alkaline earth metal, and examples thereof include 1) a phosphine oxide compound and an alkali metal or an alkaline earth metal as a whole. 2) Phosphine oxide compound and alkali metal or alkaline earth metal partially mixed, 3) Phosphine oxide compound and alkali metal or alkaline earth metal laminated, 4) Above Examples thereof include a combination of 1) to 3) as appropriate, but the present invention is not particularly limited.

 
(2)-4b The secondary references of Kroeber et al and Noto et al specifically show the use of phosphine oxides corresponding to the inventive compound E2 of instant invention that is specifically presented/exemplified in Tables 1-3 of instant specification. 

    PNG
    media_image17.png
    263
    319
    media_image17.png
    Greyscale



    PNG
    media_image18.png
    310
    313
    media_image18.png
    Greyscale

(2)-4c It is not clear why Oyamada et al teaches away from current claims if Oyamada et al explicitly teaches the combination of aromatic phosphine oxide with alkaline earth metals as well.
(2)-4d  Further, the secondary reference of Satou et al discloses an organic electroluminescent element comprising an electron transport layer, wherein the electron transport layer comprises a phosphine oxide compound of the Formulas II or III below ([0014]-[0021]) and a metal dopant, specifically Mg, Ca, Sr, Ba, Sm or Yb in amount of 2-70%wt, to provide electron donating property ([0133], [0136]).

    PNG
    media_image19.png
    102
    323
    media_image19.png
    Greyscale


    PNG
    media_image20.png
    110
    339
    media_image20.png
    Greyscale

Wherein L is a divalent linking group and Ar1, Ar2 and Ar3 are each aryl or heteroaryl ([0041]-[0043], [0048]).


For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/IRINA KRYLOVA/Primary Examiner, Art Unit 1764                                                                                                                                                                                                        
Conferees:
/VASUDEVAN S JAGANNATHAN/Supervisory Patent Examiner, Art Unit 1764          

/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.